Exhibit 10.1

 

DOT HILL SYSTEMS CORP.

 

2000 AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN

 

Adopted by the Board of Directors on March 9, 2000

Approved by Stockholders on May 8, 2000

Amendment and Restatement Adopted by Board on February 2, 2004

Amendment and Restatement Approved by Stockholders on [May 4], 2004

Effective Date: February 2, 2004

Termination Date: [May 4], 2014

 

1.                                      PURPOSE.

 

(a)                                  The purpose of this 2000 Amended and
Restated Employee Stock Purchase Plan (the “Plan”) is to provide a means by
which employees of DOT HILL SYSTEMS CORP., a Delaware corporation (the
“Company”), and its Affiliates, as defined in subparagraph 1(c), which are
designated as provided in subparagraph 2(b), may be given an opportunity to
purchase stock of the Company.

 

(b)                                  This Plan hereby amends and restates the
Company’s 1997 Employee Stock Purchase Plan (the “Former Plan”), and the stock
awards granted under the Former Plan shall be governed by the provisions of this
Plan; provided, however, that (i) to the extent necessary to preserve the tax
treatment of the stock awards granted under the Former Plan, as provided under
the Code (defined below in subparagraph 1(c)), this Plan shall not amend or
modify said outstanding stock awards grants; and (ii) outstanding stock awards
granted under the Former Plan shall receive the same benefits, subject to clause
(i) of this proviso, but not the disadvantages (if any) under this Plan.

 

(c)                                  The word “Affiliate” as used in the Plan
means any parent corporation or subsidiary corporation of the Company, as those
terms are defined in Sections 424(e) and (f), respectively, of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

(d)                                  The Company, by means of the Plan, seeks to
retain the services of its employees, to secure and retain the services of new
employees, and to provide incentives for such persons to exert maximum efforts
for the success of the Company.

 

(e)                                  The Company intends that the rights to
purchase stock of the Company granted under the Plan be considered options
issued under an “employee stock purchase plan” as that term is defined in
Section 423(b) of the Code.

 

2.                                      ADMINISTRATION.

 

(a)                                  The Plan shall be administered by the Board
of Directors of the Company (the “Board”) unless and until the Board delegates
administration to a Committee, as provided in subparagraph 2(c).  Whether or not
the Board has delegated administration, the Board shall have the final power to
determine all questions of policy and expediency that may arise in the
administration of the Plan.

 

1

--------------------------------------------------------------------------------


 

(b)                                  The Board shall have the power, subject to,
and within the limitations of, the express provisions of the Plan:

 

(1)                                 To determine when and how rights to purchase
stock of the Company shall be granted and the provisions of each offering of
such rights (which need not be identical).

 

(2)                                 To designate from time to time which
Affiliates of the Company shall be eligible to participate in the Plan.

 

(3)                                 To construe and interpret the Plan and
rights granted under it, and to establish, amend and revoke rules and
regulations for its administration.  The Board, in the exercise of this power,
may correct any defect, omission or inconsistency in the Plan, in a manner and
to the extent it shall deem necessary or expedient to make the Plan fully
effective.

 

(4)                                 To amend the Plan as provided in
paragraph 13.

 

(5)                                 Generally, to exercise such powers and to
perform such acts as the Board deems necessary or expedient to promote the best
interests of the Company and its Affiliates.

 

(c)                                  The Board may delegate administration of
the Plan to a Committee composed of not fewer than two (2) members of the Board
(the “Committee”).  If administration is delegated to a Committee, the Committee
shall have, in connection with the administration of the Plan, the powers
theretofore possessed by the Board, subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board.  The Board may abolish the Committee at any time and revest
in the Board the administration of the Plan.

 

(d)                                  Any interpretation of the Plan by the Board
of any decision made by it under the Plan shall be final and binding on all
persons.

 

3.                                      SHARES SUBJECT TO THE PLAN.

 

(a)                                  Subject to the provisions of paragraph 12
relating to adjustments upon changes in stock, the stock that may be sold
pursuant to rights granted under the Plan shall not exceed in the aggregate two
million (2,000,000) shares of the Company’s common stock (the “Common Stock”)
(of which seven hundred fifty thousand (750,000) shares were initially reserved
upon adoption of the Plan, three hundred thousand (300,000) shares were
additionally reserved pursuant to automatic annual increases upon the Company’s
2001, 2002 and 2003 annual meetings of stockholders pursuant to this
Section 3(a), and nine hundred fifty thousand (950,000) shares were additionally
reserved upon the amendment and restatement of the plan on February 2, 2004
(subject to stockholder approval) and of which 1,050,000 shares have been issued
as of February 2, 2004) plus an annual increase to be added on the day of each
Annual Stockholders’ Meeting beginning with the Annual Stockholders’ Meeting in
2005, equal to the lesser of (i) 100,000 shares, or (ii) an amount determined by
the Board.  If any right granted under the Plan shall for any reason

 

2

--------------------------------------------------------------------------------


 

terminate without having been exercised, the Common Stock not purchased under
such right shall again become available for the Plan.

 

(b)                                  The stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.

 

4.                                      GRANT OF RIGHTS; OFFERING.

 

(a)                                  The Board or the Committee may from time to
time grant or provide for the grant of rights to purchase Common Stock of the
Company under the Plan to eligible employees (an “Offering”) on a date or dates
(the “Offering Date(s)”) selected by the Board or the Committee.  Each Offering
shall be in such form and shall contain such terms and conditions as the Board
or the Committee shall deem appropriate, which shall comply with the
requirements of Section 423(b)(5) of the Code that all employees granted rights
to purchase stock under the Plan shall have the same rights and privileges.  The
provisions of separate Offerings need not be identical, but each Offering shall
include (through incorporation of the provisions of this Plan by reference in
the Offering or otherwise) the period during which the Offering shall be
effective, which period shall not exceed twenty-seven (27) months beginning with
the Offering Date, and the substance of the provisions contained in paragraphs 5
through 8, inclusive.

 

(b)                                  If an employee has more than one right
outstanding under the Plan, unless he or she otherwise indicates in agreements
or notices delivered hereunder:  (1) each agreement or notice delivered by that
employee will be deemed to apply to all of his or her rights under the Plan, and
(2) a right with a lower exercise price (or an earlier-granted right, if two
rights have identical exercise prices), will be exercised to the fullest
possible extent before a right with a higher exercise price (or a later-granted
right, if two rights have identical exercise prices) will be exercised.

 

5.                                      ELIGIBILITY.

 

(a)                                  Rights may be granted only to employees of
the Company or, as the Board or the Committee may designate as provided in
subparagraph 2(b), to employees of any Affiliate of the Company.  Except as
provided in subparagraph 5(b), an employee of the Company or any Affiliate shall
not be eligible to be granted rights under the Plan, unless, on the Offering
Date, such employee is in the employ of the Company and has been in the employ
of the Company or any Affiliate for such continuous period preceding such grant
as the Board or the Committee may require, but in no event shall the required
period of continuous employment be greater than two (2) years.  In addition,
unless otherwise determined by the Board or the Committee and set forth in the
terms of the applicable Offering, no employee of the Company or any Affiliate
shall be eligible to be granted rights under the Plan, unless, on the Offering
Date, such employee’s customary employment with the Company or such Affiliate is
for at least twenty (20) hours per week and at least three (3) months per
calendar year.

 

(b)                                  Each person who, during the course of an
Offering, first becomes an eligible employee of the Company or designated
Affiliate shall not then be eligible to be granted rights under such Offering.

 

3

--------------------------------------------------------------------------------


 

(c)                                  No employee shall be eligible for the grant
of any rights under the Plan if, immediately after any such rights are granted,
such employee owns stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or of any
Affiliate.  For purposes of this subparagraph 5(c), the rules of Section 424(d)
of the Code shall apply in determining the stock ownership of any employee, and
stock which such employee may purchase under all outstanding rights and options
shall be treated as stock owned by such employee.

 

(d)                                  An eligible employee may be granted rights
under the Plan only if such rights, together with any other rights granted under
“employee stock purchase plans” of the Company and any Affiliates, as specified
by Section 423(b)(8) of the Code, do not permit such employee’s rights to
purchase stock of the Company or any Affiliate to accrue at a rate which exceeds
twenty-five thousand dollars ($25,000) of fair market value of such stock
(determined at the time such rights are granted) for each calendar year in which
such rights are outstanding at any time.

 

(e)                                  Officers of the Company and any designated
Affiliate shall be eligible to participate in Offerings under the Plan,
provided, however, that the Board may provide in an Offering that certain
employees who are highly compensated employees within the meaning of
Section 423(b)(4)(D) of the Code shall not be eligible to participate.

 

6.                                      RIGHTS; PURCHASE PRICE.

 

(a)                                  On each Offering Date, each eligible
employee, pursuant to an Offering made under the Plan, shall be granted the
right to purchase up to the number of shares of Common Stock of the Company
purchasable with a percentage designated by the Board or the Committee not
exceeding fifteen percent (15%) of such employee’s Earnings (as defined in
subparagraph 7(a)) during the period which begins on the Offering Date (or such
later date as the Board or the Committee determines for a particular Offering)
and ends on the date stated in the Offering, which date shall be no later than
the end of the Offering.  The Board or the Committee shall establish one or more
dates during an Offering (the “Purchase Date(s)”) on which rights granted under
the Plan shall be exercised and purchases of Common Stock effected in accordance
with such Offering.

 

(b)                                  In connection with each Offering made under
this Plan, the Board or the Committee shall specify a maximum number of shares
which may be purchased by any employee as well as a maximum aggregate number of
shares which may be purchased by all eligible employees pursuant to such
Offering.  In addition, in connection with each Offering which contains more
than one Purchase Date, the Board or the Committee may specify a maximum
aggregate number of shares which may be purchased by all eligible employees on
any given Purchase Date under the Offering.  If the aggregate purchase of shares
upon exercise of rights granted under the Offering would exceed any such maximum
aggregate number, the Board or the Committee shall make a pro rata allocation of
the shares available in as nearly a uniform manner as shall be practicable and
as it shall deem to be equitable.

 

(c)                                  The purchase price of stock acquired
pursuant to rights granted under the Plan shall be not less than the lesser of:

 

4

--------------------------------------------------------------------------------


 

(1)                                 an amount equal to eighty-five percent (85%)
of the fair market value of the stock on the Offering Date; or

 

(2)                                 an amount equal to eighty-five percent (85%)
of the fair market value of the stock on the Purchase Date.

 

7.                                      PARTICIPATION; WITHDRAWAL; TERMINATION.

 

(a)                                  An eligible employee may become a
participant in the Plan pursuant to an Offering by delivering a participation
agreement to the Company within the time specified in the Offering, in such form
as the Company provides; provided, however, that an eligible employee shall be
entitled to participate in no more than one (1) Offering at any time.  Each such
agreement shall authorize payroll deductions of up to the maximum percentage
specified by the Board or the Committee of such employee’s Earnings during the
Offering.  “Earnings” is defined as an employee’s base salary or wages
(including amounts thereof elected to be deferred by the employee, that would
otherwise have been paid, under any cash or deferred arrangement established by
the Company), which shall include overtime pay, but shall exclude commissions,
bonuses, incentive pay, profit sharing, other remuneration paid directly to the
employee, the cost of employee benefits paid for by the Company or an Affiliate,
education or tuition reimbursements, imputed income arising under any group
insurance or benefit program, traveling expenses, business and moving expense
reimbursements, income received in connection with stock options, contributions
made by the Company or an Affiliate under any employee benefit plan, and similar
items of compensation.  The payroll deductions made for each participant shall
be credited to an account for such participant under the Plan and shall be
deposited with the general funds of the Company or an Affiliate.  A participant
may reduce (including to zero) or increase such payroll deductions after the
beginning of any Offering only as provided for in the Offering.  A participant
may not make additional payments into his or her account.

 

(b)                                  At any time during an Offering, a
participant may terminate his or her payroll deductions under the Plan and
withdraw from the Offering by delivering to the Company a notice of withdrawal
in such form as the Company provides.  Such withdrawal may be elected at any
time prior to the end of the Offering except as provided by the Board or the
Committee in the Offering.  Upon such withdrawal from the Offering by a
participant, the Company shall distribute to such participant all of his or her
accumulated payroll deductions (reduced to the extent, if any, such deductions
have been used to acquire stock for the participant) under the Offering, without
interest, and such participant’s interest in that Offering shall be
automatically terminated.  A participant’s withdrawal from an Offering will have
no effect upon such participant’s eligibility to participate in any other
Offerings under the Plan but such participant will be required to deliver a new
participation agreement in order to participate in subsequent Offerings under
the Plan.  A reduction of payroll deductions to zero shall not, by itself,
constitute a withdrawal from an Offering.

 

(c)                                  Rights granted pursuant to any Offering
under the Plan shall terminate immediately upon cessation of any participating
employee’s employment with the Company and any designated Affiliate, for any
reason, and the Company shall distribute to such terminated employee all of his
or her accumulated payroll deductions (reduced to the extent, if any, such

 

5

--------------------------------------------------------------------------------


 

deductions have been used to acquire stock for the terminated employee), under
the Offering, without interest.

 

(d)                                  Rights granted under the Plan shall not be
transferable, and, except as provided in paragraph 14, shall be exercisable only
by the person to whom such rights are granted.

 

8.                                      EXERCISE.

 

(a)                                  On each Purchase Date specified in the
relevant Offering, each participant’s accumulated payroll deductions (without
any increase for interest) will be applied to the purchase of whole shares of
stock of the Company, up to the maximum number of shares permitted pursuant to
the terms of the Plan and the applicable Offering, at the purchase price
specified in the Offering.  No fractional shares shall be issued upon the
exercise of rights granted under the Plan.  The amount, if any, of accumulated
payroll deductions remaining in each participant’s account after the purchase of
shares on the final Purchase Date of an Offering shall be distributed to the
participant after such final Purchase Date, without interest.

 

(b)                                  No rights granted under the Plan may be
exercised to any extent unless the Plan (including rights granted thereunder) is
covered by an effective registration statement pursuant to the Securities Act of
1933, as amended (the “Securities Act”) and the Plan is in material compliance
with all applicable state, foreign and other securities and other laws
applicable to the Plan.  If on a Purchase Date in any Offering hereunder the
Plan is not so registered, no rights granted under the Plan or any Offering
shall be exercised on such Purchase Date, and the Purchase Date shall be delayed
until the Plan is subject to such an effective registration statement and in
such compliance, except that the Purchase Date shall not be delayed more than
twelve (12) months and the Purchase Date shall in no event be more than
twenty-seven (27) months from the Offering Date.  If on the Purchase Date of any
Offering hereunder, as delayed to the maximum extent permissible, the Plan is
not registered and in such compliance, no rights granted under the Plan or any
Offering shall be exercised and all payroll deductions accumulated during the
Offering (reduced to the extent, if any, such deductions have been used to
acquire stock) shall be distributed to the participants, without interest.

 

9.                                      COVENANTS OF THE COMPANY.

 

(a)                                  During the terms of the rights granted
under the Plan, the Company shall keep available at all times the number of
shares of stock required to satisfy such rights.

 

(b)                                  The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to issue and sell shares of stock upon exercise of the rights
granted under the Plan.  If, after reasonable efforts, the Company is unable to
obtain from any such regulatory commission or agency the authority which counsel
for the Company deems necessary for the lawful issuance and sale of stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell stock upon exercise of such rights unless and until such authority is
obtained.

 

6

--------------------------------------------------------------------------------


 

10.                               USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of stock pursuant to rights granted under the Plan shall
constitute general funds of the Company.

 

11.                               RIGHTS AS A STOCKHOLDER.

 

A participant shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares subject to rights granted under
the Plan unless and until the participant’s stockholdings acquired upon exercise
of rights under the Plan are recorded in the books of the Company.

 

12.                               ADJUSTMENTS UPON CHANGES IN STOCK.

 

(a)                                  If any change is made in the stock subject
to the Plan, or subject to any rights granted under the Plan (through merger,
consolidation, reorganization, recapitalization, stock dividend, dividend in
property other than cash, stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure or otherwise), the
Plan and outstanding rights will be appropriately adjusted in the class(es) and
maximum number of shares subject to the Plan and the class(es) and number of
shares and price per share of stock subject to outstanding rights.

 

(b)                                  In the event of:  (1) a dissolution or
liquidation of the Company; (2) a merger or consolidation in which the Company
is not the surviving corporation; (3) a reverse merger in which the Company is
the surviving corporation but the shares of the Company’s Common Stock
outstanding immediately preceding the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash or
otherwise; or (4) any other capital reorganization, in which more than fifty
percent (50%) of the shares of the Company entitled to vote are exchanged, then,
as determined by the Board in its sole discretion (i) any surviving corporation
may assume outstanding rights or substitute similar rights for those under the
Plan, (ii) such rights may continue in full force and effect, or
(iii) participants’ accumulated payroll deductions may be used to purchase
Common Stock immediately prior to the transaction described above and the
participants’ rights under the ongoing Offering terminates.

 

13.                               AMENDMENT OF THE PLAN.

 

(a)                                  The Board at any time, and from time to
time, may amend the Plan.  However, except as provided in paragraph 12 relating
to adjustments upon changes in stock, no amendment shall be effective unless
approved by the stockholders of the Company within twelve (12) months before or
after the adoption of the amendment, where the amendment will:

 

(1)                                 Increase the number of shares reserved for
rights under the Plan;

 

(2)                                 Modify the provisions as to eligibility for
participation in the Plan (to the extent such modification requires stockholder
approval in order for the Plan to obtain employee stock purchase plan treatment
under Section 423 of the Code or to comply with the requirements of Rule 16b-3

 

7

--------------------------------------------------------------------------------


 

promulgated under the Securities Exchange Act of 1934, as amended (“Rule
16b-3”)); or

 

(3)                                 Modify the Plan in any other way if such
modification requires stockholder approval in order for the Plan to obtain
employee stock purchase plan treatment under Section 423 of the Code or to
comply with the requirements of Rule 16b-3.

 

It is expressly contemplated that the Board may amend the Plan in any respect
the Board deems necessary or advisable to provide eligible employees with the
maximum benefits provided or to be provided under the provisions of the Code and
the regulations promulgated thereunder relating to employee stock purchase plans
and/or to bring the Plan and/or rights granted under it into compliance
therewith.

 

(b)                                  Rights and obligations under any rights
granted before amendment of the Plan shall not be impaired by any amendment of
the Plan, except with the consent of the person to whom such rights were granted
or except as necessary to comply with any laws or governmental regulation.

 

14.                               DESIGNATION OF BENEFICIARY.

 

(a)                                  A participant may file a written
designation of a beneficiary who is to receive any shares and cash, if any, from
the participant’s account under the Plan in the event of such participant’s
death subsequent to the end of an Offering but prior to delivery to him of such
shares and cash.  In addition, a participant may file a written designation of a
beneficiary who is to receive any cash from the participant’s account under the
Plan in the event of such participant’s death during an Offering.

 

(b)                                  Such designation of beneficiary may be
changed by the participant at any time by written notice.  In the event of the
death of a participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such participant’s death, the
Company shall deliver such shares and/or cash to the executor or administrator
of the estate of the participant, or if no such executor or administrator has
been appointed (to the knowledge of the Company), the Company, in its
discretion, may deliver such shares and/or cash to the spouse or to any one or
more dependents or relatives of the participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.

 

15.                               TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)                                  The Board may suspend or terminate the Plan
at any time.  Unless sooner terminated, the Plan shall terminate on the day
before the tenth (10th) anniversary of the date the Plan is adopted by the Board
or approved by the stockholders of the Company, whichever is earlier.  No rights
may be granted under the Plan while the Plan is suspended or after it is
terminated.

 

(b)                                  Rights and obligations under any rights
granted while the Plan is in effect shall not be impaired by suspension or
termination of the Plan, except as expressly provided in the

 

8

--------------------------------------------------------------------------------


 

Plan or with the consent of the person to whom such rights were granted or
except as necessary to comply with any laws or governmental regulation.

 

16.                               EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective on the date that the Plan is adopted by the
Board, but no rights granted under the Plan shall be exercised unless and until
the Plan has been approved by the stockholders of the Company, which approval
shall be within twelve (12) months before or after the date the Plan is adopted
by the Board.

 

17.                               CHOICE OF LAW.

 

All questions concerning the construction, validity and interpretation of this
Plan shall be governed by the law of the State of California, without regard to
such state’s conflict of laws rules.

 

9

--------------------------------------------------------------------------------